Citation Nr: 0611623	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1999.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in November 2003.  


FINDING OF FACT

An acquired psychiatric disorder, including depression, was 
not evident during service, is not shown to have been caused 
by any in-service event, and is not shown to be related to a 
service connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression, was 
neither incurred in nor aggravated by service, and is not 
proximately due to, the result of, or aggravated by service 
connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2004, October 2004, March 
2005, and July 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in (his/her) possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is seeking service connection for a psychiatric 
disorder.  It is contended that the disorder is related to 
service or to the migraine headache disorder for which 
service connection has been established.  Review of the 
record shows that the veteran did not manifest a psychiatric 
disorder while on active duty.  On examination by VA in March 
2000, six months after his discharge from active duty, the 
veteran was diagnosed as having a major depressive disorder.  
At that time, the examiner did not relate this disorder 
directly to service or to a service-connected disorder.  
Additional medical records include VA outpatient treatment 
records that show that the veteran received treatment for a 
depressive disorder during 2000 and 2001 and was again 
evaluated by VA in February 2002.  At that time, the 
diagnoses were of attention deficit hyperactivity disorder 
and secondary dysthymic disorder.  These disorders were not 
related to the veteran's period of active duty or to a 
service connected disability.  

In an attempt to ascertain whether the veteran's dysthymic 
disorder the Board remanded this case for the veteran to 
undergo an additional evaluation.  The veteran was scheduled 
for two VA examinations, but failed to report for these 
examinations.  

It is unfortunate that the veteran did not report for the 
examinations that were scheduled to help ascertain the merits 
of his claim.  In such cases, the claim for service 
connection must be based on the evidence of record.  
38 C.F.R. § 3.655.  The veteran did not manifest a 
psychiatric disorder while he was on active duty.  Although 
he was diagnosed as having major depression within on year of 
his discharge, this disability was not related to service at 
that time or thereafter.  The veteran has contended that his 
psychiatric disorder is related to his service-connected 
migraine headache disorder, but there is no medical evidence 
to support this contention and service connection may not be 
based upon speculation alone.  As there is no evidence that 
the veteran's psychiatric disorder is related to service or 
to a service connected disability, the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depression.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


